                    Case 1:20-cv-00581-AT Document 2 Filed 02/12/20 Page 1 of 2




                                  IN THE UNITED STATES DISTRICT COURT
                                 FOR THE NORTHERN DISTRICT OF GEORGIA
                                           ATLANTA DIVISION

              UMAR CLARK,
                                                           CIVIL ACTION FILE NO.
                    Plaintiff,                             1:20-CV-00581-MLB-CMS

                   v.

              WELLS FARGO BANK,

                        Defendant.




                                                     ORDER

                   This matter is before the Court on the affidavit and request to proceed in forma

             pauperis (“IFP”) filed by plaintiff Umar Clark (“Clark”). (Doc. 1). Clark, who is

             proceeding without counsel, seeks the Court’s permission to proceed in this action IFP

             pursuant to 28 U.S.C. § 1915(a).

                   In reviewing Clark’s IFP application and proposed complaint, it became apparent

             that Clark’s application and proposed complaint in this case are substantially similar, if

             not identical, to those filed in a recent matter, Case No. 1:19-cv-05863-AT-RGV, which

             remains pending before this Court. Accordingly, I hereby ORDER that Case No. 1:20-

             CV-581-MLB-CMS be reassigned to U.S. District Judge Amy Totenberg and U.S.


AO 72A
(Rev.8/82)
                    Case 1:20-cv-00581-AT Document 2 Filed 02/12/20 Page 2 of 2




             Magistrate Judge Russell G. Vineyard, as it is a related case and/or re-filing of the

             application and complaint previously filed in Case No. 1:19-cv-05863-AT-RGV.

                   IT IS SO ORDERED, this 12th day of February, 2020.




                                                   ____________________________________
                                                   CATHERINE M. SALINAS
                                                   UNITED STATES MAGISTRATE JUDGE




                                                      2
AO 72A
(Rev.8/82)
